Nebraska Advance Sheets
356	289 NEBRASKA REPORTS



   None of the proposed allegations called into question
Fernando-Granados’ fault or culpability. Therefore, we find
that, given the great weight of the evidence against Fernando-
Granados, there was no ineffective assistance of counsel
because there was no prejudice to Fernando-Granados’ case.
                       CONCLUSION
  The trial court did not err in denying Fernando-Granados
an evidentiary hearing because, given the great weight of the
evidence against him, even finding the allegations true would
not have been prejudicial to Fernando-Granados’ case.
                                                   Affirmed.



        State     of Nebraska ex rel. Counsel for Discipline
             of the  Nebraska Supreme Court, relator, v.
                   Lenny W. Thebarge, Jr., respondent.
                                     ___ N.W.2d ___

                 Filed October 31, 2014.      Nos. S-13-1001, S-14-128.

 1.	 Disciplinary Proceedings. A proceeding to discipline an attorney is a trial de
      novo on the record.
  2.	 ____. Failure to answer formal charges subjects a respondent to judgment on the
      formal charges filed.
  3.	 ____. Six factors are considered in determining whether and to what extent disci-
      pline should be imposed: (1) the nature of the offense, (2) the need for deterring
      others, (3) the maintenance of the reputation of the bar as a whole, (4) the protec-
      tion of the public, (5) the attitude of the offender generally, and (6) the offender’s
      present or future fitness to continue in the practice of law.
  4.	 ____. Cumulative acts of attorney misconduct are distinguishable from isolated
      incidents, therefore justifying more serious sanctions.
  5.	 ____. Absent mitigating circumstances, disbarment is the appropriate discipline
      in cases of misappropriation or commingling of client funds.
 6.	 ____. Neglect of client cases and failure to cooperate with the Counsel for
      Discipline are grounds for disbarment.
  7.	 ____. Fabricating evidence with the intent to deceive the Counsel for Discipline
      interferes in a disciplinary investigation, which merits a severe sanction.
  8.	 ____. In an attorney discipline proceeding, failure to regard the rules of profes-
      sional conduct and failure to abide by one’s oath as an attorney are considered
      aggravating factors.

   Original actions. Judgment of disbarment.
                   Nebraska Advance Sheets
	           STATE EX REL. COUNSEL FOR DIS. v. THEBARGE	357
	                        Cite as 289 Neb. 356

  Kent L. Frobish and John W. Steele, Assistant Counsels for
Discipline, for relator.

    No appearance for respondent.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    P er Curiam.
                      NATURE OF CASE
   Lenny W. Thebarge, Jr. (Respondent), a member of the
Nebraska State Bar Association, has been formally charged
with violations of the Nebraska Rules of Professional Conduct
and his oath of office as an attorney. Formal charges involved
misappropriation of client funds, failure to communicate with
clients, and obstruction of justice. We granted judgment on the
pleadings, and we now determine the appropriate discipline
for Respondent.

                       BACKGROUND
   In 2011, Respondent was admitted to practice law in the
State of Nebraska. At all times relevant to these proceedings
Respondent was engaged in the private practice of law in
Omaha, Nebraska.
   Charges against Respondent are set forth below in detail.
Respondent has not answered any of the formal charges against
him, and therefore, judgment on the pleadings was entered.

                           Count I
   In April 2012, Respondent was engaged in legal serv­
ices with his client Jonathan Nelson. On August 28, 2012,
Respondent received a check for $10,939.50 on behalf of
Nelson. Respondent placed the check in his client trust fund
account. Nelson says he never gave Respondent permission to
apply this check to his outstanding bill, although Respondent
claims he was authorized by Nelson to do so. However,
on August 29, Respondent withdrew $1,700 from his cli-
ent trust fund, leaving an account balance of only $9,989.50
and leaving Respondent out of trust by $950 in regard to
Nelson’s funds.
    Nebraska Advance Sheets
358	289 NEBRASKA REPORTS



   In November 2012, Nelson filed a grievance with the
Counsel for Discipline, claiming that Nelson had never been
provided an accounting on the check received by Respondent.
During the investigation, Respondent claimed he had a written
fee agreement with Nelson, but failed to provide copies of the
written fee agreement to the Counsel for Discipline.
   Therefore, Respondent was charged with violating and
was determined to have violated Neb. Ct. R. of Prof. Cond.
§§ 3-501.15 (safekeeping property), 3-501.16 (declining or ter-
minating representation), 3-508.1 (bar admission and discipli­
nary matters), and 3-508.4 (misconduct).

                            Count II
   In October 2012, Respondent engaged in legal services for
Kimberly Cabriales. Cabriales paid Respondent an advance
fee of $300. Respondent deposited Cabriales’ check into his
trust account. Prior to this deposit, Respondent’s client trust
account had a zero balance. Immediately upon depositing
Cabriales’ check, Respondent transferred $200 from the trust
account to his own personal account, leaving a balance in
the trust account of only $100. The next day, Respondent
transferred the remaining $100 to another account owned
by Respondent.
   Cabriales filed a grievance with the Counsel for Discipline.
In response to the grievance, Respondent submitted copies
of four letters he claims he mailed to Cabriales in October,
November, and December 2012. However, these letters were
dated 2013. Cabriales denies ever having received any letters
from Respondent, while Respondent claims that none of the
letters were returned to him by the post office. Respondent
refused the Counsel for Discipline’s request to have his com-
puter examined by an expert to establish when the letters
in question were actually created on Respondent’s computer.
Therefore, it is assumed that the four letters were fabricated for
purposes of the grievance filed by Cabriales.
   Therefore, Respondent was charged with violating and
was determined to have violated Neb. Ct. R. of Prof. Cond.
§§ 3-501.3 (diligence) and 3-501.4 (communications) and
                  Nebraska Advance Sheets
	          STATE EX REL. COUNSEL FOR DIS. v. THEBARGE	359
	                       Cite as 289 Neb. 356

conduct rules §§ 3-501.15 (safekeeping property), 3-508.1
(bar admission and disciplinary matters), and 3-508.4
(misconduct).
                           Count III
   In June 2013, Respondent engaged in legal services for
Michael Miller. Miller paid Respondent a $1,000 advance fee
for the handling of his divorce. No portion of this advance fee
was placed into Respondent’s client trust fund account. Miller
filed a grievance alleging that Respondent failed to communi-
cate with him and failed to provide Miller with an accounting
regarding his advance fee.
   Therefore, Respondent was charged with violating and was
determined to have violated conduct rules §§ 3-501.3 (dili-
gence), 3-501.4 (communications), § 3-501.15 (safekeeping
property), and 3-508.4 (misconduct).
                          Count IV
  When Counsel for Discipline informed Respondent that it
was performing an audit of his client trust account, he failed to
produce any requested information.
  Therefore, Respondent was charged with violating and was
determined to have violated conduct rules §§ 3-501.15 (safe-
keeping property), 3-508.1 (bar admission and disciplinary
matters), and 3-508.4 (misconduct).
                           Count V
   In July 2012, Respondent entered into legal services on
behalf of Brian Rodwell to represent him regarding his child
support. On July 25, Rodwell paid Respondent a $1,500
advance fee, against which Respondent agreed to bill Rodwell
at an hourly rate. On July 26, Respondent had zero funds
in his client trust account. On July 27, Respondent depos-
ited Rodwell’s advance fee payment into his trust account
and immediately withdrew $1,000 of the funds. On July 30,
Respondent withdrew Rodwell’s remaining $500 from his trust
account, leaving a zero balance.
   Respondent filed a complaint to modify decree on behalf
of Rodwell on May 23, 2013, but then failed to take further
    Nebraska Advance Sheets
360	289 NEBRASKA REPORTS



action on behalf of Rodwell’s case and failed to keep him
informed of his case’s status. On November 15, the district
court issued a progression order stating that Rodwell’s com-
plaint to modify would be dismissed unless he failed to sched-
ule a mediation. Respondent did not inform his client of this
order, and no response to the district court was filed.
   Therefore, Respondent was charged with violating and
was determined to have violated conduct rules §§ 3-501.3
(diligence), 3-501.4 (communications), 3-501.15 (safekeeping
property), and 3-508.4 (misconduct).

               P roceedings Against R espondent
   On December 18, 2013, Respondent’s license to prac-
tice law was suspended by the Nebraska Supreme Court.
Respondent failed to notify either the district court or Rodwell
of his suspension.
   Formal charges were entered against Respondent on
February 13, 2014. The process server has stated that after
diligent search and inquiry, Respondent could not be found in
Douglas County, Nebraska. The process server also stated that
he verified the address with Respondent’s apartment manager
and that Respondent was avoiding service.
   On May 7, 2014, we granted judgment on the pleadings
and the facts were deemed established. On June 30, counsel
appointed for Respondent in this matter resigned due to a fail-
ure by Respondent to communicate with counsel in any respect
since the filing of formal charges. Respondent then failed to
submit a brief, and thus waived his oral argument.

                  STANDARD OF REVIEW
   [1,2] A proceeding to discipline an attorney is a trial de novo
on the record.1 Failure to answer formal charges subjects a
respondent to judgment on the formal charges filed.2

 1	
      State ex rel. Counsel for Dis. v. Chapin, 270 Neb. 56, 699 N.W.2d 359
      (2005).
 2	
      State ex rel. Counsel for Dis. v. Bouda, 282 Neb. 902, 806 N.W.2d 879
      (2011).
                       Nebraska Advance Sheets
	               STATE EX REL. COUNSEL FOR DIS. v. THEBARGE	361
	                            Cite as 289 Neb. 356

                            ANALYSIS
   An attorney is bound to the Nebraska Rules of Professional
Conduct, under which an attorney must perform diligently and
promptly in representing a client, communicate fully with a
client, and properly administrate a client’s funds in a separate
trust account until the attorney has earned the fees he with-
draws.3 Further, a lawyer cannot withdraw from or terminate
representation unless the lawyer takes steps to protect a cli-
ent’s interests, gives notice to the client, and surrenders papers
and property to which the client is entitled.4 Lawyers must
respond to demands for information in disciplinary investiga-
tions and are prohibited from engaging in conduct involv-
ing dishonesty, fraud, deceit, or misrepresentation.5 Finally,
a lawyer cannot engage in conduct that is prejudicial to the
administration of justice, including failing to give the Counsel
for Discipline access to the records of a trust account for
auditing purposes.6
   [3,4] The goal of attorney disciplinary proceedings is not
as much punishment as determination of whether it is in the
public interest to allow an attorney to keep practicing law.7
We consider six factors in determining whether and to what
extent discipline should be imposed: (1) the nature of the
offense, (2) the need for deterring others, (3) the maintenance
of the reputation of the bar as a whole, (4) the protection
of the public, (5) the attitude of the offender generally, and
(6) the offender’s present or future fitness to continue in
the practice of law.8 Further, in determining the appropri-
ate sanction, we consider the discipline imposed in similar

 3	
      See, § 3-501.3; § 3-501.4; § 3-501.15.
 4	
      § 3-501.16(c) and (d).
 5	
      See, § 3-508.1(a) and (b); § 3-508.4(a) and (c).
 6	
      See, § 3-508.4(d); Neb. Ct. R. § 3-906.
 7	
      See State ex rel. Counsel for Dis. v. Orr, 277 Neb. 102, 759 N.W.2d 702
      (2009).
 8	
      State ex rel. Counsel for Dis. v. Ellis, 283 Neb. 329, 808 N.W.2d 634
      (2012).
    Nebraska Advance Sheets
362	289 NEBRASKA REPORTS



circumstances.9 Cumulative acts of attorney misconduct are
distinguishable from isolated incidents, therefore justifying
more serious sanctions.10 We have noted that “‘a pattern of
neglect reveals a particular need for a strong sanction to deter
others from similar misconduct, to maintain the reputation of
the bar as a whole, and to protect the public.’”11
   [5] We have held that absent mitigating circumstances,
disbarment is the appropriate discipline in cases of misappro-
priation or commingling of client funds.12 In cases involving
misappropriation and commingling of client funds, mitigating
factors overcome the presumption of disbarment only if they
are extraordinary.13
   [6,7] Similarly, neglect of client cases and failure to coop-
erate with the Counsel for Discipline are grounds for disbar-
ment.14 We have stated that an attorney’s failure to make timely
responses to inquiries of the Counsel for Discipline violates
ethical canons and disciplinary rules which prohibit conduct
prejudicial to the administration of justice15 and that an attor-
ney’s failure to respond to inquiries and requests for informa-
tion from the office of the Counsel for Discipline is considered
to be a grave matter and a threat to the credibility of attorney
disciplinary proceedings.16 Even worse, fabricating evidence
with the intent to deceive the Counsel for Discipline interferes
in a disciplinary investigation, which we have held merits a
severe sanction.17

 9	
      Id.
10	
      Id.
11	
      Id. at 338, 808 N.W.2d at 642.
12	
      State ex rel. Counsel for Dis. v. Crawford, 285 Neb. 321, 827 N.W.2d 214
      (2013).
13	
      State ex rel. Counsel for Dis. v. Wintroub, 267 Neb. 872, 678 N.W.2d 103
      (2004).
14	
      See State ex rel. Counsel for Dis. v. Coe, 271 Neb. 319, 710 N.W.2d 863
      (2006).
15	
      See State ex rel. NSBA v. Simmons, 259 Neb. 120, 608 N.W.2d 174 (2000).
16	
      State ex rel. Counsel for Dis. v. Crawford, supra note 12.
17	
      See State ex rel. Counsel for Dis. v. Ellis, supra note 8.
                   Nebraska Advance Sheets
	           STATE EX REL. COUNSEL FOR DIS. v. THEBARGE	363
	                        Cite as 289 Neb. 356

   In State ex rel. Counsel for Dis. v. Ellis,18 the respondent
was facing sanctions for a failure to communicate with his
clients. The respondent in Ellis claimed he had told the clients
about an impending dismissal of their case. After an inves-
tigation of the respondent’s computer, it was found that the
respondent had fabricated the letter he alleged to have sent
to his clients.19 There, the respondent was disbarred from the
practice of law in Nebraska. The court considered particularly
that the respondent had been dishonest and had engaged in
fraud, deceit, and misrepresentation.
   As reiterated in the formal charges, Respondent did not
communicate with his clients regarding their cases and did not
properly appropriate his clients’ trust fund accounts. He did
not properly withdraw from representation of any of his cli-
ents and still maintains their files to this day. Correspondingly,
Respondent prejudiced several of his clients’ cases; in particu-
lar, he allowed Rodwell’s case to be dismissed completely for
failure to update the court. The Respondent has not cooperated
with the Counsel for Discipline in its efforts to investigate
his case, and in fact, Respondent is evading service from the
Counsel for Discipline and this court. Respondent failed to
provide records necessary to audit his client trust account. In
the one instance when Respondent did reply to the Counsel for
Discipline, he fabricated evidence of alleged communication
with his clients. Thus, Respondent has engaged in dishonesty,
fraud, deceit, and misrepresentation.
   [8] Because Respondent has not given any sign of mitigat-
ing factors to the court, there are none to consider. However,
it is considered an aggravating factor that he has exhibited a
complete failure to regard the rules of professional conduct and
abide by his oath as an attorney. In order to protect the public
and to end Respondent’s pattern of conduct, disbarment is the
proper sanction.
   Upon due consideration of the facts of this case, and
based upon Respondent’s cumulative acts of misconduct and

18	
      Id.
19	
      Id.
    Nebraska Advance Sheets
364	289 NEBRASKA REPORTS



disrespect for this court’s disciplinary jurisdiction, the court
finds that the proper sanction is disbarment.

                       CONCLUSION
   It is the judgment of this court that Respondent should be
and is hereby disbarred from the practice of law, effective
immediately. Respondent is directed to pay costs and expenses,
if any, in accordance with Neb. Rev. Stat. §§ 7-114 and 7-115
(Reissue 2012).
                                     Judgment of disbarment.



             State of Nebraska, appellee, v. K erstin M.
                  Piper, also known as K erstin M.
                        Clarkson, appellant.
                                    ___ N.W.2d ___

                      Filed October 31, 2014.     No. S-13-1029.

 1.	 Criminal Law: Courts: Appeal and Error. In an appeal of a criminal case
     from the county court, the district court acts as an intermediate court of appeals,
     and its review is limited to an examination of the record for error or abuse
     of discretion.
 2.	 Courts: Appeal and Error. Both the district court and a higher appellate
     court generally review appeals from the county court for error appearing on
     the record.
 3.	 Judgments: Appeal and Error. When reviewing a judgment for errors appearing
     on the record, an appellate court’s inquiry is whether the decision conforms to
     the law, is supported by competent evidence, and is neither arbitrary, capricious,
     nor unreasonable.
 4.	 Appeal and Error. An appellate court independently reviews questions of law in
     appeals from the county court.
 5.	 Statutes: Appeal and Error. Statutory interpretation presents a question of law,
     for which an appellate court has an obligation to reach an independent conclusion
     irrespective of the determination made by the court below.
 6.	 Constitutional Law: Search and Seizure: Motions to Suppress: Appeal and
     Error. In reviewing a trial court’s ruling on a motion to suppress based on a
     claimed violation of the Fourth Amendment, an appellate court applies a two-part
     standard of review. Regarding historical facts, an appellate court reviews the trial
     court’s findings for clear error, but whether those facts trigger or violate Fourth
     Amendment protections is a question of law that an appellate court reviews inde-
     pendently of the trial court’s determination.